1    XAVIER BECERRA
     Attorney General of California
2    State Bar No. 118517
     MARK R. BECKINGTON
3    Supervising Deputy Attorney General
     State Bar No. 126009
4    ANTHONY P. O'BRIEN
     Deputy Attorney General
5    State Bar No. 232650
     JOHN D. ECHEVERRIA
6    Deputy Attorney General
     State Bar No. 268843
7     300 South Spring Street, Suite 1702
      Los Angeles, CA 90013
8     Telephone: (213) 269-6249
      Fax: (213) 897-5775
9     E-mail: John.Echeverria@doj.ca.gov
     Attorneys for Defendant Attorney General
10   Xavier Becerra
11                    IN THE UNITED STATES DISTRICT COURT
12                FOR THE SOUTHERN DISTRICT OF CALIFORNIA
13
14
15
     VIRGINIA DUNCAN, RICHARD                    17-cv-1017-BEN-JLB
16   LEWIS, PATRICK LOVETTE,
     DAVID MARGUGLIO,                            DEFENDANT’S NOTICE OF
17   CHRISTOPHER WADDELL, and                    SUPPLEMENTAL AUTHORITY
     CALIFORNIA RIFLE & PISTOL
18   ASSOCIATION, INC., a California             Date:           April 30, 2018
     corporation,                                Time:           10:30 a.m.
19                                               Judge:          Hon. Roger T. Benitez
                                   Plaintiffs,   Courtroom:      5A
20                                               Action Filed:   May 17, 2017
                 v.
21
22   XAVIER BECERRA, in his official
     capacity as Attorney General of the
23   State of California; and DOES 1-10,
24                               Defendants.
25
26
27
28

               Defendant’s Notice of Supplemental Authority (17-cv-1017-BEN-JLB)
1         TO THE COURT, ALL PARTIES, AND THEIR ATTORNEYS OF
2    RECORD:
3         Defendant Xavier Becerra (“Defendant”), as California Attorney General,
4    respectfully submits this notice of supplemental authority in support of the
5    opposition to Plaintiffs’ motion for summary judgment. On September 28, 2018,
6    the United States District Court for the District of New Jersey, the Honorable Peter
7    G. Sheridan presiding, issued a Memorandum and Order in Association of New
8    Jersey Rifle and Pistol Clubs, Inc. v. Grewal (ANJRPC), Case No. 17-cv-10507,
9    denying the plaintiffs’ motion for a preliminary injunction to enjoin New Jersey’s
10   recently enacted large-capacity magazine (“LCM”) restrictions. (A true and correct
11   copy of Memorandum and Order is attached hereto as Exhibit 1.)1
12        On June 13, 2018, New Jersey lowered the permissible size of firearm
13   magazines from 15 rounds to 10 rounds and provided a grace period of six months
14   for owners of previously lawful LCMs to dispose of them or permanently modify
15   them to hold no more than 10 rounds of ammunition. See Ex. 1 at 2-3. In
16   ANJRPC, the district court held that the plaintiffs failed to show a likelihood of
17   success on the merits that the new LCM restrictions violated the Second
18   Amendment, the Equal Protection Clause of the Fourteenth Amendment, or the
19   Takings Clause of the Fifth Amendment. See id. at 18-32. Plaintiffs are asserting
20   similar Second Amendment and Takings Clause claims in this litigation. See, e.g.,
21   Compl. ¶¶ 3, 5.
22        The ANJRPC Memorandum and Order discusses this Court’s prior order
23   granting a preliminary injunction in this case, particularly when discussing the
24   plaintiffs’ takings claim. See Ex. 1 at 31-32. In holding that the plaintiffs failed to
25   show a likelihood of succeeding on their takings claim, the district court
26   emphasized that the New Jersey law “permits gun owners to permanently modify
27         1
             The plaintiffs have appealed the district court’s order, and the appeal is
     currently pending before the Third Circuit Court of Appeals. See Ass’n of N.J. Rifle
28   & Pistol Clubs, Inc. v. Grewal, No. 18-3170 (3d Cir. Sept. 28, 2018).
                                                1
                Defendant’s Notice of Supplemental Authority (17-cv-1017-BEN-JLB)
1    their magazines ‘to accept 10 rounds or less.’” Id. at 32 (citing N.J. P.L. 2018,
2    ch. 39, § 5). The district court incorrectly distinguished the New Jersey restrictions
3    from those in California on this basis (id.); as with the New Jersey law, California’s
4    LCM restrictions allow owners of previously lawful LCMs to modify them to
5    comply with the law. See Cal. Penal Code § 16740(a).
6         The ANJRPC Memorandum and Order was not available to Defendant during
7    the briefing or hearing on Plaintiffs’ motion for summary judgment, and it is
8    relevant to the Court’s evaluation of California’s LCM restrictions in ruling on
9    Plaintiffs’ motion.
10   Dated: October 26, 2018                       Respectfully Submitted,
11                                                 XAVIER BECERRA
                                                   Attorney General of California
12                                                 MARK R. BECKINGTON
                                                   Supervising Deputy Attorney General
13                                                 ANTHONY P. O’BRIEN
                                                   Deputy Attorney General
14
15
                                                   /s/ John D. Echeverria
16
                                                   JOHN D. ECHEVERRIA
17                                                 Deputy Attorney General
                                                   Attorneys for Defendant Attorney
18                                                 General Xavier Becerra
19
20
21
22
23
24
25
26
27
28
                                               2
                Defendant’s Notice of Supplemental Authority (17-cv-1017-BEN-JLB)
Exhibit 1
                        i
NOT FOR PUBLICA~ION

                        I            UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF NEW JERSEY


 ASSOCIATION        O~
                 NEW JERSEY RIFLE &
 PISTOL CLUBS, IC., et al.,                                          Civil Action No.
                                                               3:17-cv-10507 (PGS) (LHG)
                         Plaintiffs,
                                                                   MEMORANDUM
 v.                                                                 AND ORDER

 GURBIR GREW AL, et al.,
                            I
                            Defendants.                           RECEIVED
                            I
                            I                                                  SEP 2 8 20\8
                            \                                                                     _M
                            I                                         AT   8:30-----~~:-
                            I                                                  WILLIAM T. WALSH
SHERIDAN, U.S.D.J~                                                                  CLERK


        Presently befoJe the Court is Plaintiffs' Motion for a Preliminary Injunction, (ECF No. 7),
                            I
seeking to enjoin the   ~nforcement of a recently    enacted New Jersey statute, L. 2018, c. 39 § 1,
                            I
which reduces large dpacity magazines from fifteen rounds of ammunition to ten. (hereinafter,
                            I
"Large Capacity Magkine [LCM]" law).              Specifically, Plaintiffs contend the LCM law is

unconstitutional, under the Second, Fifth, and Fourteenth Amendments. New Jersey contends that

because large capacity magazines do not fall within the Second Amendment's protections, the
                                I                                          -
                                I                                                         -
LCM law is lawful, andlI alternatively that the LCM law nevertheless
                                                               -     reasonably fits. to accomplish

a significant governme1tal interest. The government also contends that the law does not constitute
                                I

an unconstitutional taking without compensation. For the reasons set forth herein, Plaintiffs'
                                !



motion is denied.

                                              BACKGROUND

       Our country is       f~cing a significant and widespread problem concerning the prevalence of
mass shootings and it pils the rights of gun owners against the governmental objective of ensuring
                        I
                        I

public safety. Varioul state and federal legislatures have proposed solutions, including expanding

mental health servicel, increasing security in public places, banning certain types of guns and
                         I
restricting ammunition, and others; but no one solution itself will ends mass shootings. The

questi.on before this   ~rurt            concerns the   constitutio~ality of~ ~~rsey'
                                                                           ew           s restriction on .the legal

capacity of a magazine. New Jersey contends this law will mitigate death tolls dlirmg mass

shootings by requiring shooters to reload more often, creating additional opportunities for escape

and for bystanders or llw enforcement to stop the shooter. See Brief of Defendants in Opposition

to Preliminary Injurtct1n, at 2, 22.
                             I
          On June 13, 20\18, New Jersey strengthened its already robust gun laws by enacting the
                             I

LCM law, which makes it unlawful for any person in New Jersey, with certain exceptions, 1 to
                             I
possess any firearm mJgazines that are capable of holding more than ten rounds of ammunition.
                             I                                                  .
In doing so, New Jersey\joins California, Connecticut, Hawaii, Maryland, Massachusetts, and New

York, which have all             ~nacted similar statutes restricting the possession and sale of firearm
                 .               I
magazines to ten rounds. 2
                                 I
          A subsection of the New Jersey Criminal Code, which preexists the law at issue, provides,
                                 I

with some exceptions, "Any person who knowingly has in his possession a large capacity

ammunition magazine is guilty of a crime of the fourth degree." N.J.S.A. 2C:39-3G). The new
                                 I
law defines "[l]arge capacity ammunition magazine" as "a box, drum, tube or other container

which is capable of holdihg more than I 0 rounds of ammunition to be fed continuously and directly
                                     I




1
    The most notable excepfion applies to retired police officers.
2 See Cal. Penal Code§§ 16740, 32310; Conn. Gen. Stat.§ 53-202w; Haw. Rev. Stat. Ann.§ 134-
8(c); Md. Code Ann., cri\m.
                         I
                            Law§ 4~305(b); Mass. Gen. Laws ch. 140, §§ 121, 131; N.Y. Penal
Law §§ 265.00(23), 265.02(8), 265.11.

                                                               2
therefrom into a semi-automatic firearm," N.J.S.A. § 2C:39-l(y), a reduction from the 15-round-

restriction under the pjr-amendment definition, N.J.S.A. § 2C:39-l(y) (1990). 3

       The law also pr vi des a six-month grace period for owners of the now-banned magazines

to come into compliance, providing them with one of three options: (1) "[t]ransfer the semi-

automatic rifle or magiine to any person or firm lawfully entitled to own or possess that firearm

                        ]f
or magazine"; (2) "[r nder the semi-automatic rifle or magazine inoperable or permanently

modify a large capacitY\ ammunition magazine to accept 10 rounds or less"; or (3) "[v ]oluntarily

surrender the semi-autdmatic rifle or magazine." Id at§ 5. The law exempts firearms "with a
                         1

fixed magazine    capacit~       holding up to 15 rounds which [are] incapable of being modified to
                         I
accommodate 10 or less\ rounds" and firearms "which only accept[] a detachable magazine with a
                          I
capacity of up to 15 rou~ds which [are] incapable of being modified to accommodate 10 rounds or
                       I
less." N.J.S.A. 2C:39-20(a). Owners of such a firearm may lawfully retain the high-capacity

magazine if they "registlr that firearm within one year from the effective date." Id Individuals
                             I
who fail to timely dispdssess or modify the LCM potentially face a maximum sentence of 18

months' imprisonment Jd
                      I
                        a fine of $10, 000. See N .1. S.A. § 2C: 3 9-3 G); N .1. S .A. § 2C: 4 3-3 (b)(2);

N.J.S.A. § 2C:43-6(a)(4)1

        As noted above, Jhe LCM law also sets forth several statutory exceptions for individuals
                              I
who may possess a makazine holding more than 10 rounds.                    First, active and retired law
                                 I
enforcement officers are      ~ntitled    to possess and carry magazines capable of holding up to fifteen

rounds of ammunition.    s1e L. 2018, c. 39 §§ 2-3. In addition, actors may possess these magazines
as movie or television       p~ops,      so long as "the large capacity ammunition magazine has been

                                 I
                                  \

3
  The definition does not a~ply to "an attached tubular device which is capable of holding only
.22 caliber rimfire ammunition." N.J.S.A. § 2C:39-l(y).
                                     I
                                     I                  3
                        I
                        I



                        I
reconfigured to fire   bl~ ammunition and remains under the control of a federal firearms license
                            \
holder." Id. at§ 4. lhile the law also recognizes exceptions for licensed retail and wholesale

firearms dealers, N.J.S.A. 2C:39-3(g)(3), no exceptions exist for active or former servicemen;

security guards and alored vehicle employees; or firearms instructors.

          Notably, New )\rsey's LCM law does not prevent ownership of any type of gun and does

not restrict the quantity\ of ammunition a gun owner may possess. It merely restricts the quantity

of bullets a magazine \may hold.                         To illustrate, a citizen who owns a gun, thirty rounds of
                                I
ammunition, and two fifteen-round
                       I
                                  magazines prior to the LCM law's enactment will be permitted
                                II                   '

to retain his gun, ammufition, and three ten-round magazines. The LCM law restricts the amount

of ammunition one magkzine can hold.

          On the same day\that New Jersey enacted the LCM law, Plaintiffs filed the present lawsuit,
                                     \

seeking its invalidation. \Plaintiff New Jersey Rifle and Pistol Clubs, Inc. ("NJRPC") is an eighty-

year old membership orkanization, representing tens of thousands of members, many of whom

possess large capacity mlgazines for self-defense. (Complaint at ilil 9, 45). Plaintiff Blake Ellman
                                         I
is a law-abiding citizen otNew Jersey and member of the NJRPC; however, he is not a retired law
                                         I
enforcement officer and, fherefore, does not fall within the LCM law's limited exceptions. (Id. at

il 36).   Ellman is a fire4s instructor, range safety officer, armorer, and competitive shooter and

currently possesses magaJines that would qualify as "large capacity ammunition magazines" under
                                             I                                                                   .
the new law. (Id. at~~ 3~-37). Plaintiff Alexander Dembowski is also a law-abiding citizen of
                                             \
New Jersey and member                    ~f the      NJRPC; he is not a retired law enforcement officer, but did serve

in the United States   Mari~e Corps for four years, before retiring from service.
                                                 \          .
                                                                                                     (Id. at ilil 39-40).

While in the Marines, DeJbowski received annual training on firearms and magazines and served

as a Combat MarksmansJp Instructor. (Id. at                          il 40).   Presently, Dembowski serves as a Chief



                                                                     4
                       \
                       I




                       i
Range Safety Officer lt a gun range in New Jersey, where he routinely trains individuals using a

fifteen-round magazile. (Id. at , 41 ).                             Like Ellman, Dembowski currently possesses "large

capacity ammunition lagazines" for defense of his home. (Id. at, 42). Plaintiffs bring this present
                           \
action as a facial challenge under 42 U.S.C. § 1983, seeking a declaratory judgment that New
                           I
Jersey's LCM law violates New Jersey citizens' constitutional right to keep and bear arms under

the Second and FouJeenth Amendment and nevertheless constitutes an unlawful taking of

property, contrary to tJe Fifth and Fourteenth Amendments.
                               I
                               I
Mass Shootings in th~ United States
                               I

          There is anecdofal evidence that some mass shootings reveal clear examples in which lives

may have been saved because a shooter needed to reload. Between 1984 and 1993, LCM-equipped
                                   I
semiautomatic weapon~ were used in 40 percent of mass shootings where six or more people were
                                   I



killed or a total of 12 ot more people were wounded. (Joint Exhibit 14, at 14). In 1994, the year

the federal LCM ban4 lent into effect, LCM-equipped guns were estimated to have been used in
                                       \


 between 31 percent and\ 41 percent of gun murders of police officers. (Id. at 18).

          During a JanuaA 8, 2011 mass shooting, a gunman wielding a Glock G19 semiautomatic

 pistol, two thirty-one-rhund magazines, and two fifteen-round magazines shot and killed six
                                           I
                                           I
 individuals, including \nited States District Judge John Roll, and wounded thirteen individuals,

 including United States Representative Gabrielle Giffords.                              (Defendants' Exhibit 83, at 3;

 Defendants' Proposed ~indings of Fact, at , 52). The thirteenth shot fired from one of the
                                               \




 gunman's thirty-one-rohnd magazines killed Christina-Taylor Green, a nine-year-old girl.
                                                   I
 (Defendants' Exhibit              2~,                 Donohue Declaration, at, 50). When the shooter paused to reload,

 several bystanders subdued him. (Id.).



 4
     See infra, p. 8
                                                                          5
                              II
                              I




          In 2011, an indivilual purchased various firearms in Texas, which does not limit magazine

capacity, and specifically requested the highest capacity magazines available. Defendants' Exhibit

23, Donohue Declaration, at~ 37). That year, in Fort Hood, he used LCM-equipped semiautomatic
                               I


pistols to kill thirteen peoble and wound thirty-two in a mass shooting. Id.

          Also, during a   Se~tember 16, 2013 mass shooting at the District of Colwnbia' s Navy Yard,
                                  I

a shooter used a seven-roiind shotgun to kill twelve people and injure several more. (Defendants'
                                   I


Exhibit 83, at 2).      Althou~h that shooter did not use a high-capacity magazine, there is evidence
                                  I
that he spotted a woman \hiding next to a filing cabinet, approached her, and pulled the trigger.

(Defendants' Exhibit 63 al 7). The gun - out of ammunition - did not fire and the shooter retreated,
                                   I


permitting the woman to        ~scape. Id.
                                      I
          The Court also n9tes that a declaration provided by Baltimore County Police Chief Jim

Johnson claimed that durihg the mass shooting at Sandy Hook Elementary School in Connecticut
                                       I
in 2012, multiple potentialI victims escaped harm while the shooter paused to reload. (Defendants'
                                       I
Exhibit   59~   Jim Johnson Qeclaration,                   at~   55).
                                       I
          New Jersey was also the site of a recent mass shooting at a June 10, 2018 art festival in
                                       I


Trenton. The shooting- shspected to be gang-related- caused seventeen gunshot injuries and one
                                       I

                                       I
death. Sophie Nieto-Muniz & Paige Gross, Trenton Shooting: Suspected Gunman Killed at Art

All   Night       was      Gang                    Member        with   Violent    Past,    NJ.com,    June   17,   2018,

                                       l
                                           I

www.nj.com/index.ssf/20 8/06/art_all_night_trenton_shooting.html. According to news stories,

law enforcement seized       m~ltiple weapons from the scene including a handgun with a high capacity
magazine. Luis Ferre-Sadkm & Mihir Zaveri, Mass Shooting at New Jersey Arts Festival Leaves
                                           I
22    Injured        and          1                Dead,     The        New       York     Times,     June    17,   2018,

www.njtimes.com/2018/06/17 /nyregion/trenton-mass-shooting.html;                               Kristine Phillips, Gang

                                               I
                                               i                        6
Washington        Post, ·           June          18,      2018,      www.washmgtonpost.com/news/post-

nation/wp/2018/06117 /suspect-killed-at-least-20-injured-in-shooting-at-new-jersey-arts-festival.
                            \
History and Tradition oti LCM Restrictions

       Much of the legal    h~tory and tradition of LCM restrictions in the United States is relatively
                                \
recent and evolving. The first rifle to achieve mass-market success in the United States was in

1866. (Joint Exhibit 12,  a~ 1-2). The popularity of such firearms expanded in the twentieth
century, and the first hand~ to achieve mass-market success did so in 1935. (Id. at 9). State-

law restrictions on the possJsion, use, sale, and purchase of weapons based on the number of

rounds they could fire   withou~eeding to reload corresponded with the increased use. See 1927
R.I. Pub. Laws 256 §§ 1, 4 (banning firearms "which shoot[] mote than twelve shots semi-

automatically without    reloadin~); 1933 Cal. Stat. 1170, § 3 (banning "all firearms which are
automatically fed after each dishharge from or by means of clips, discs, drums, belts or other
                                           \
separable mechanical device haviing a capacity of greater than ten cartridges"); 1927 Mich. Pub.

Acts 887, § 3 (prohibiting possess\on of "any machine gun or firearm which can be fired sixteen

times without reloading"); 47        Stat.~50, ch. 465, §§ 1, 14 (193 2) (prohibiting weapons capable of
firing twelve or more times without :reloading (including semiautomatic firearms) from the District

of Columbia); 1933 S.D. Sess. Laws              ~45 § 1 (banning machine guns that could fire more than five
rounds without reloading); 1933 Tex\Gen. Laws 219 § 1 (same); 1931 Ill. Laws 452 § 1 (banning

machine guns that could fire more thi eight rounds without reloading); 1932 La. Acts 336 § 1

(same); 1934 S.C. Acts 1288 § 1 (sam~).

       For the majority of the                 twen~ieth century, the handgun most commonly owned by
Americans was the revolver, which cj hold six rounds of ammunition. (Defendant's Exhibit



                                                           7
l 03 ). Between 1980Ld 1991, semiautomatic pistols became the dominant handgun. Defendants'

(Exhibit 69). Two   s~ates - New Jersey and Hawaii - responded to this trend by restricting
magazine capacity to fi~een and ten rounds respectively. See L. 1990, c. 32; Haw. Rev. Stat. Ann.

§ 134-(8). In 1994, th~ federal government enacted a ban on the possession of certain assault

weapons and, in doing s~, prohibited the possession or transfer of LC Ms capable of holding more

than ten rounds of amm1ition. Pub. L. 103-3 22, § 110103 (Sep. 13, 1994). The law however did

not apply to "the   possessi~n or transfer of any large capacity ammunition feeding device otherwise
                            \
lawfully possessed on or 9efore the date of the enactment of' the federal ban. P .L. 103-322, §

l l0103(a).   In 2004, in akcordance with the statute's sunset provision, the law expired after

Congress declined to reauttrize it.

       Additionally, nine       s~tes have enacted restrictions on magazine capacity; seven of those
restricting magazines to ten \rounds or less. See Cal. Penal Code §§ 16740 (ten rounds); Conn.

Gen. Stat.§ 53-202w (ten rolnds); D.C. Code Ann.§ 7-2506.0l(b) (ten rounds); Haw. Rev. Stat.

Ann. § 134-8(c) (ten rounds)\\ Md. Code Ann., Crim. Law§ 4-305(b) (ten rounds); Mass. Gen.

Laws ch. 140 §§ 121; 13 IM (ten rounds); N.J. Stat. Ann. § 2C:39-l(y) (ten rounds); N.Y. Penal
                                    \                        -


Law §§ 265.00(23) (ten rounds); 13 Vt. Stat. Ann. § 402l(e)(l)(A), (B) (ten rounds for a "long

gun" and fifteen rounds for a "hld gun"); Colo. Rev. Stat. § 18-12-301(2)(a)(I) (fifteen rounds).

                             th~ country have enacted restrictions on magazine capacity. San
And, several localities across

Francisco (Cal.) Ord.§ 249-13 (t~n rounds); Sunnyvale (Cal.) Municipal Code§ 9.44.030-60 (ten
                                        \
rounds); Highland Park (Ill.) Municipal Code§ 136.001 (ten rounds); Oak Park (Ill.) Village Code

Ch. 27 § 1 (ten rounds).

Expert Evidence




                                                     8
       To better assess the credibility of the evidence presented by the parties, the Court held a

three-day hearing on Au,ust 13, 16, and 17, 2018. Defendiints presented Lucy Allen, Glenn
                                                                                      5
Stanton, and John Donohue as expert witnesses; Plaintiffs presented Gary Kleck. Thereafter, the

parties submitted findings\ of facts and conclusions of law on September 4, 2018; closing

arguments were made on September 6, 2018.

a. Lucy P. Allen              \

       Lucy Allen is an    econ~mist and the Managing Director ofNERQA Economic Consulting,
Inc., which provides econoilic advice for complex business and legal issues arising from

competition, regulation,   publi~rolicy, strategy, finance, and litigation.    (Defendants' Exhibit 3,

"Allen Declaration" at if 2). All~n holds an A.B. from Stanford University, and an M.B.A., M.A.,
                                   \
and M. Phil. Degrees in Economics from Yale University. (Id. at~ 4). Allen has provided expert

reports in several other cases inv1ving the reduction of large capacity magazines.

        In her declaration, Allen st\ted that it is rare for an individual, in self-defense, to fire more

than ten rounds. (Id. at ~ 10). Relying on data from the NRA Armed Citizen database, from
                                         \
January 2011 to May 2017, Allen concluded that "[self-]defenders fired 2.2 shots on average."

                              report~d incidents - 411 of which occurred in the home - there were
(Id.). Notably, out of the 73 6

only two incidents where the self-def~nder was reported to have fired more than 10 bullets. (Id.).

In another study, Allen used Factiva, j online news reporting service that aggregates news content

 from nearly 33,000 sources, to comparl her findings from the NRA Armed Citizen database. (Id.

 at~ 13). Using specific string searches\ Allen searched the database for stories that reported the


 5 It should be noted that the parties
                                   stipulated that the experts' respective declarations were deemed
 admitted as direct examination testimony; as such, only cross- and re-direct examinations were
 conducted at the hearing.
                                                    9
number of rounds fired        y self-defenders. (Id. ). 6 Consistent with the NRA Armed Citizen

database, Allen's Factiva      alysis reported that "the average number of shots fired per incident

covered is 2.34." (Id. at, 17). In addition, "[i]n 97.3% of incidents the defender fired 5 or fewer

shots. There were no incidents where the defender was reported to have fired more than 10

bullets." (Id.   at~   18).    \

         Lastly, Allen performe\ an analysis on the use of LC Ms in mass shootings, relying on data

from a Mother Jones investigation, which covered mass shootings from 1982 to 2017, and a study
                                   \
by the Citizens Crime Commission of New York City, which covered mass shootings from 1984

to 2012. (Id.    at~ 20). Based o~the combined data from these two sources, Allen concluded that
LCMs, which she defined as magazines capable of holding more than ten rounds, were known to

have been used in 54 out of 83     m~s shootings, where the magazine capacity was reported. (Id. at
~ 22).   In addition, when    compari~g the number of casualties involved in mass shootings where
LC Ms are used with those without,fe number of casualties was significantly higher in shootings

 where LCMs were used. (Id. at~        24\ Specifically, the average number of fatalities or injuries per
 mass shooting involving an LCM was 31, as compared to 9 without LCMs. (Id.).
                                           \
         On cross-examination, Plaintiffs focused primarily on the reliability, or lack thereof, of the

 data Allen used in preparing this    de~laration. Allen conceded that the NRA Armed Citizen
 Database is not a scientific study and i~\not representative of overall statistics on the use of arms

 in self-defense. (P .I. Hearing at 1T20:19 to 21 ). She also conceded that her analysis of Factiva

 data could have excluded defensive gun        ~se incidents among residents of the same home and that
 her search criteria omitted some important terms. (Id. at 32: 19 to 33: 10). She admitted there were



 6 The precise string searches used were: "(gun* or shot* or shoot* or fire* or arm*) and ('broke
 in' or 'break in' or 'broken into' or 'breaking into' or burglar* or intrud* or inva*) and (home* or
 'apartment' or 'property')." (Jd. at, 13 n.5).\
                                                      10



                                                     \
problems with the Mother Jones study relating to the definition of mass shooting. For example,

the study claimed to rely ~n only mass shootings involving a lone gunman but included various
mass shootings that     inv~lved multiple shooters, including Columbine High School, San
Bernardino, and Westside Liddle School. (Id. at IT43:24 to 46:19; 52:15 to 53:19). Plaintiffs

counsel showed Allen an elibit showing that the Mother Jones study omitted over 40% of mass
                               \
shooting cases. (Id. at 1T5~:25 to 55:24). Finally, Allen admitted that none of the studies she

relied upon set forth any evidence that LCMs caused mass shootings or that mass shootings would

not have occurred if smaller rlagazines were required. (Id. at 1T60:1 7 to 20).

b. Glenn L. Stanton                \                                                              ·

       Glenn Stanton is an expert in the use of firearms and is currently a State Range Master for

the New Jersey Office of the Att~rney General, Division of Criminal Justice. (Defendants' Exhibit
98, "Stanton Declaration" at , ~). Prior to working for the State, Stanton was the Principal

Firearms Instructor for the Fede~ Bureau of Investigations' New York Office, from 1992 until
                                       \
2011. (Id. at ir 6). From 1. 978 to ] 982, Stanton was a police officer for the Princeton, New Jersey

Police Department. (Id. at ir 7).
                                       1
       Stanton's declaration pro\des a police officer's perspective on the use of LCMs.

According to Stanton, both active id retired police officers are required to pass the Handgun

Qualification Course and the Night 1andgun Qualification Course bi-annually. (Id. at ,, 17-18).

In performing these tests, officers us~\their standard issued weapon, which is a 9-millimeter Glock

19, equipped with a 15-round magazine. (Id. at ir 19). According to Stanton, the firearms training

required in New Jersey is enforced          ~pon all individuals; as such, "[i]ndividuals with military
backgrounds are not exempted from          the~rearms training ... because the firearms training military
recruits receive is vastly different than ihat is required of recruits in the police academy." (Id. at



                                                      11
~ 22). In fact, unlike military recruits, who receive little, if any, handgun training, law enforcement

officers are required\to undergo extensive handgun training. (Id. at, 23). Moreover, Stanton

discussed the advantages of law enforcement using LCMs: "gunfights are highly stressful

situations.   Accordin~ly, officers go through rounds quickly.              [LCMs] are advantageous and

necessary for law enflcement officers because it reduces their need to reload." (Id. at, 25).

These advantages are lo\t, however, when these same LCMs are possessed by individuals that are

committing crimes.    (ld.ft, 26).         In addition, given that gunfights are unpredictable, and at the

discretion of the aggressor, Stanton stressed that "law enforcement officers need every advantage

they can get." (Id. at , 27)\                                           .

        Stanton testified   on~ross-examination that a civilian is less likely than a law enforcement
officer to possess more than one magazine and that civilians have "lower hit rates," which suggests

that law abiding citizens woild benefit from large capacity magazines. (P.I. Hearing, at 2T78:16

to 79:5; 83:2 to 6). He noAetheless maintained that he was unaware of a situation in which

someone used greater than tenJounds of ammunition in self-defense.

        Stanton also testified th'at military servicepersons do not receive handgun training, likely
                                   \
because the military serves a different role than law enforcement. However, he admitted he was

unfamiliar with current     statistic~ regarding military training and that there is no difference in
training based on magazine size.       \Id.   at 75: 11 to 15).

c. John J. Donohue                     \

        Professor Donohue is an ekpert in empirical research and currently teaches courses on

empirical law and economics at Jtanford Law School. (Defendants' Exhibit 23, "Donohue

Declaration" at, 3). Professor Dojhue received his J.D. from Harvard Law School and holds a

Ph.D. in economics from Yale Univ \rsity. (Id.). In addition to teaching at Stanford, Professor



                                                         12
                            \
Donohue is a member         o~\   the Committee on Law and Justice of the National Research Council,
                                                         .


which "reviews,   synthes~es,        and proposes research related to crime, law enforcement, and the

administration of justice,\and provides an intellectual resource for federal agencies and private

groups." (Id.   at~   6). Like Allen, Professor Donohue has provided expert declarations in several

cases involving Second jendrnent challenges to laws restricting the possession of LCMs.

         According to Profe~sor Donohue, LCM bans have little to no effect on an individual's
ability to possess weapons ~r self-defense purposes but would "have a restraining impact on the

effectiveness of those who         ~ave the criminal intent to kill as many individuals as possible."   (Id

at   ~ 12).   Moreover,     havin~ reviewed mass shootings involving LCMs, Professor Donohue
concluded, "bans on [LCMsl can help save lives by forcing mass shooters to pause and reload

ammunition." (Id.     at~   30). In fact, since 1991, at least twenty shooting attempts were stopped, or

the harm was curtailed, when b~standers were able to subdue the perpetrator while he reloaded his

weapon. (Id). For instance, huring the tragic Newtown shooting, nine children were able to

escape gunfire, while the assaillt reloaded his.gun. (Id.            at~~ 30, 50). More recently, in April
2018, in Nashville, Tennessee, a\man opened fire into a Waffie House, killing four and wounding

another seven. (Id. at ~ 31 ). Holvever, the shooting was cut short when a customer apprehended

the assailant while he tried to       rel~ad his weapon. (Id).   1   As such, Professor Donohue reasoned,

"[w]hen shooters stop to reload\ they are overtaken by citizens, shot by police, or provide

opportunities for.escape, all of which government policy should seek to facilitate. The lower the

size of the magazine, the more        relo~ding must take place in mass shooting situations." (Id.).

7
 It should be noted that the parties dispute whether the shooter was apprehended while reloading
his gun or, as Plaintiffs contend, the ~hooter's gun jammed. In any event, the point - as the Court
sees it- is that the LCM law invites rhore opportunities to hinder mass shooting events.
                                                       13
       Professor Donohue also noted that the use of LC Ms for self-defense purposes is "extremely

rare." (Id. at ii 43). Ac\ording to Donohue, "the vast majority of the time that an individual in the

United States is confronted by violent crime, they do not use a gun for self-defense." (Id.).

Specifically, based on d~ta collected from the National Crime Victimization Survey, from 2007
through 2011 - when ap~roximately 6 million violent crimes were committed each year- 99.2%

of victims were unable to ~efend themselves with a gun. (Id.). Even when guns are used for self-

defense purposes, the defeLder rarely fires any rounds. (Id. at ii 44). In fact, in 98% of defensive

gun use cases, people simp\y brandish the weapon to stop the attack. (Jd.).

        On cross-examinatiL, Donohue conceded that there is no empirical data scrutinizing the

efficacy of LCM bans and \hat none of the studies upon which he relied considered magazine
                               \                                                       .

restrictions. P.I. Hearing, at 2T167:25 to 168:20. He stated he could "not clearly credit the [federal

LCM] ban with any of the na\ion' s recent drop in gun violence." (Id. at 2Tl 71 :16 to 172: 1). He



        On redirect,. Plaintiffs:  Ico~sel
also admitted that the LCM bL will not stop mass shootings. (Id. at 2T 181 : 17 to 22).

                                             showed Donohue a study,   whic~   cl.aimed that during an

average mass shooting "the tune It takes to reload a detachable magazine IS no greater than the

average time between shots tha\ the shooter takes anyway when not reloading." Id. at 2T220:23

                                    b,
to 221 :1 (quoting Joint Exhibit 1 at 17 (A study conducted by Gary Kleck)). Donohue dismissed

this claim as "terribly flawed," ld noted there are several examples that undermined the claim.

(Id. at 2T22 l :9 to 224:3).

d. Gary Kleck

        Professor Kleck is an expert on violence and gun control and teaches criminology and

criminal justice at Florida State UniLrsity. (Joint Exhibit 9, "Kleck Declaration" at ii 9). He holds
                                         \
three degrees from the University ofminois and frequently writes about gun control, gun violence,



                                                    14
                  \
                  I                        .


and mass shootiis. (Id. at ii 2). Kleck's has written six books on the subject and published several

articles, book cJpters, book reviews, and letters. (Id. at p.28 to 37). Like Allen and Professor

Donohue, Kleck Aas provided expert testimony in other cases involving LCM bans.
                      I .
        In his decllaration, Kleck concluded that New Jersey's LCM law "is unlikely to have any

detectable effect     ~n the number of homicides or violent acts committed with firearms, or the
                      I

number of persons\ killed or injured in violent crimes," (Id. at ii 10); but it will significantly impair

"a crime victim's ability to successfully defend against a criminal attack." (Id.   at~   11). Citing the

2008 National Crile Victimization Survey, Kleck noted that almost 800,000 violent crime

irtcidents involved Lultiple offenders (about 25% of all violent crime incidents). (Id. at ii 13). As

such, given the   ris~ of facing multiple offenders, as well as the fact that defenders tend to miss
                          \
more shots while firing under duress, Kleck contended that the LCM law places law abiding

citizens at a distinct hisadvantage in defending themselves. (Id. at iiii 12-13).

        Kleck   claim~ that the LCM Jaw would have an "inconsequential effect," since "[m]ass
murderers are not gomg to balk at violating laws banning LCMs and can easily obtain LCMs out
                              \
of state and illegally bring them back to New Jersey." (Id. at if 22). However, "one of the most
                              \                                                                      I




important sources of bing criminals in the United States is 'law-abiding citizens' whose g~ns

are lost and stolen eacl year"; on an annual basis, "roughly 400,000 guns move into the hands of

criminals." (Donahue\ Declaration at ii 61 ). As such, it follows that "[t]he more large-capacity

magazines in the hands of law-abiding citizens means the more large-capacity magazines in the
                                  \
hands of criminals." (ld.). More significantly, the majority of shootings that have taken place in

America were perpetuJed by previously law-abiding citizens. (Id.).
                                      \
        Kleck also dismissed the possibility of a mass shooting assailant being apprehended while

reloading, since "the wildow of opportunity for such heroic intervention closes rapidly; it takes



                                                   15
                  I
                  I
                  I
two to four seconls for shooters" to reload. (Kleck Declaration at     iJ   22). However, on cross-
                  \
examination, Klee\ conceded that he based this assertion on his review of several Y outube videos

and a practical demonstration he personally conducted.            (P.I. Hearing at 3T327: 16-24).

Specifically, Klee, relied on demonstrations prepared by Doug Koenig, an eighteen-time world

champion professional speed shooter. (Id. at 3T325:1-4). In this video, Koenig performs his

magazine reloads il clinical conditions: alone, perfect weather, and no distractions. National

Shooting Sports Foldation, Speed Reload: Handgun Technique - Competitive Shooting Tips with
                      I
Doug Koenig (2011), https://www.youtube.com/watch?v=ZRCjY-GtROY (last visited Aug. 28,
                       I
2018). In addition, Koenig is seen wearing a speed shooting gun holster, substantially easing his
                       \               .

ability to reload his \gun. (Id.) In no way does Koenig's video accurately depict the type of

conditions that are Jmmon during a mass shooting, where there is chaos, moving targets, and

panic. In fact, Kleck tknowledged that it could take a shooter as long as twenty seconds to change

an LCM under certain\circumstances. (P.I. Heari11g at 3T338: 17 to 20).

                           r
       Kleck estimate that around 1993, 2.5 million annual defensive gun-use incidents occur
                           1




                               I
each year. (Id. at 3T268:10 to 14). Kleck himself, however, admitted that his current estimate of

annual defensive gun ule events was approximately half of that 1993 estimate but characterized it
                                   \
as a "guess for which I had no data at all." (Id. at 269: 10 to 25). Kleck was unable to explain this
                                   \
inconsistency. He estirated that approximately thirty percent of defensive gun use incidents

involve;::i::dishin\ the fireann. (Id. at 309:9 to 313:22).



       The Court finds the expert testimony is of little help in its analysis. Both Allen and Kleck

relied upon questionabil data and conflicting studies. For example; they relied on different

definitions of "mass   sho~ing"; Allen considered a mass shooting to be an incident in which four
                                                 16
                   I
                   I
                   I

or more people wet shot, fatally or non-fatally, while Kleck's definition included those with more

than six killed or injured victims. See Kleck Deel.,      at~   24. Although the Court finds these

witnesses credible, lheir testimony failed to clearly convey the effect this law will have on reducing
                       \

mass shootings in \New Jersey or the extent to which the law will impede gun owners from

defending themselvls.
                           I
                           I             LEGAL STANDARD
                           I
        "A prelimin4rY injunction 'is an extraordinary remedy ... which should be granted only in
                    I
limited circumstancbs. '" Holland v. Rosen, 277 F. Supp. 3d 707, 724 (D .N .J. 2017) (quoting Am.
                           \

Tel. & Tel Co. v. f1\inback & Conserve Program, Inc., 42 F.3d 1421, 1427 (3d Cir. 1994)). In

order to obtain prelikinary injunctive relief, the moving party must demonstrate: (1) a reasonable
                               I
probability of succet on the merits; (2) irreparable injury ifthe requested relief is not granted; (3)

the granting of preliminary
                     I
                            injunction will not result
                                                  .
                                                       in greater harm to nonmoving party; and (4)
                               I


the public interest wfighs in favor of granting the injunction. Reilly v. City of Harrisburg, 858
                               .I

F.3d 173, 176 (3d Cir. 2017). The Third Circuit recently clarified the standard for preliminary
                                I

injunction, "a movJt for preliminary equitable relief must meet the threshold for the first two

'most critical' factorJ: it must demonstrate that it can win on the merits (which requires a showing

significantly better tJan negligible but not necessarily more likely than not) and that it is more
                                    I
likely than not to suffer irreparable harm in the absence of preliminary relief." Id. at 179. If the
                                    I
moving party satisfieS the first two factors, "a court then considers the remaining two factors and

determines in its sojd discretion if all four factors, taken together, balance in favor of granting

the requested prelimiJary relief." Id

                                            DISCUSSION


I. Likelihood of Success on the Merits



                                                  17
       Plaintiffs present three separate theories to support their contention that New Jersey's LCM

law is unconstitutionall               First, Plaintiffs contend that the LCM law violates the Second

Amendment, since it Jlawfully infringes on their constitutional right to keep and bear arms.

Second, Plaintiffs argul the law violates the Equal Protection Clause of the Fourteenth

Amendment, since it trJts similarly situated people differently. Finally, Plaintiffs aver that the

LCM law constitutes        L
                           I
                           I
                                           Unconstitutional Taking, contrary to the Fifth and Fourteenth

Amendments. The Court\ shall address each theory in turn.

1. Second Amendment            \
                               I
        The Second Amehdment of the United States Constitution provides, "A well regulated

Militia, being necessary   t~ the security of a free State, the right of the people to keep and bear
Arms, shall not be infring~d." U.S. Const. amend. II. In District of Columbia v. Heller, 554 U.S.

570, 634-35 (2008), the\ Supreme Court recognized that the Second Amendment's "core
                                   \
protection"··is the "right o~ law-abiding, responsible citizens to use arms in defense of hearth and
                                   I
home." By virtue of the lourteenth Amendment, this fundamental right is incorporated against

the states. McDonald V.    ct          I
                                            ofChicago, 561 U.S. 742, 791 (2010). The Heller Court also noted
                                       1
that Second Amendment p]otections are not absolute and extend. only to the sorts of weapons that

 are in "common use at the time." Heller, 554 U.S. at 627 (quoting United States v. Miller, 307

U.S. I 74, I 79 ( 193 9)). Put\ differently, "the Second Amendment does not protect those weapons

 not typically possessed by l~w-abiding citizens for lawful purposes." Id. at 625. In addition, these

 rights are to be tempered 1th the "historical tradition of prohibiting the carrying of 'dangerous

 and unusual weapons."' Id. \(quoting 4 Blackstone 148-49 (1769)).

        In assessing Second kmendment challenges, the Third Circuit has set forth a two-pronged

 approach.    See United sJes v. Marzzarella, 614 F.3d 85, 89 (2010). First, the Court must



                                                             18
consider whether "the challenged law imposes a burden on conduct falling within the scope of the

Second Amendment's Juarantee." Id Second, if the law falls within the scope of the Second
                            \
Amendment, the Court must "evaluate the law under some form of means-end scrutiny." Id. The

Court considers each prdrg in tum.

Prong One: Whether Magazines Are Protected Under the Second Amendment
                                \                                            .
       Here, the threshotd inquiry is whether New Jersey's LCM law affects conduct that falls
                                I
within the scope of the Second Amendment; that is, whether the magazines are entitled to Second
                                    \
Amendment protection. Plaintiffs contend. that because magazines constitute "arms," any laws
                                    I
regulating the size or cap1city of ammunition, including magazines, would, by necessity, trigger

Second Amendment protLtions. The government responds, arguing that because magazines

having a capacity ofmore than ten bullets constitute "dangerous and unusual weapons," they are

afforded no protection under the Second Amendment.
                                        I
       As explained in H'eller, the Second Amendment "guarantee[ s] the individual right to

possess and carry weapons \in case of confrontation." Heller, 554 U.S. at 592. These protections

extend to the "sorts of weatns" that are "in common use at the time for lawful purposes like self-

defense." Id. at 624 (internal quotation marks omitted). As such, the Heller Court explained that

"dangerous and unusual welpons;'' as well as "weapons not typically possessed by law-abiding
                                            I
citizens for lawful purposes\' find no protection under the Second Amendment. Id. at 624-25.

Determining the scope of thJ Second Amendment requires a "textual and historical inquiry; if the
                                            I
government can establish tha~ the challenged law regulates activity falling outside the scope of the

right as originally understoodl then 'the regulated activity is categorically unprotected, and the law

is not subject to further   Secon~ Amendment review."' Ezell v. City ofChicago (Ezell II), 846 F.3d


                                                   19
888, 892 (7th Cir. 2011) (quoting Ezell v. City of Chicago (Ezell I), 651 F.3d 684, 703 (7th Cir.

2011)).

          At the outset, tlie Court notes that "[t]he Second Amendment protects firearms and the

ammunition and magaz1es that enable arms to fire." Duncan v. Becerra (Duncan /), 265 F. Supp.
   '                      \                                         '




3d 1106, 1116-17 (S.D. fal. 2017), ajf'd, Duncan v. Becerra (Duncan JI), 2018 WL 3433828 (9th

Cir. July 17, 2018); see qlso Fyockv . .City ofSunnyvale (Fyock JI), 779 F.3d 991, 997-98 (9th Cir.

2015); Heller v. Distrt
                     I
                        of Columbia (Heller JI), 670 F.3d 1244, 1264 (D.C. Cir. 2014)..

"[W]ithout bullets, the nbt to bear arms would be meaningless," and a "regulation eliminating a
                              i
person's ability to obtain\ or use ammunition could thereby make it impossible to use firearms for

their core purpose." Jackon v. City & Cnty. ofSan Francisco, 746 F.3d 953, 967 (9th Cir. 2014).



ought to be treated as   "f
As such, since magazineslare considered "integral components to the vast categories of guns," they

                                              s" for purposes of Second Amendment protection. Fyock v. City of

Sunnyvale (Fyock I), 25 Fl. Supp. 3d 1267, 1277 {N.D. Cal. 2014) (citing Heller, 554 U.S. at 581),
                                  I
                                  I

aff'd, 779 F.3d 991 (9th lir. 2015).

          The government next contends that large capacity magazines are nevertheless beyond
                                  \
protection by the Second Amendment since: (I) they are considered dangerous and unusual

weapons and (2) New Jersly has a longstanding history ofregulating suCh weapons.

          "To measure whettr a weapon is dangerous and unusual, the court looks at whether it is
                                      II
                                      I
'in common use,' or whet~er such weapons are 'typically possessed by law-abiding citizens for

lawful purposes."' Fyock,             ~5 F. Supp. 3d at 1275 (quoting Miller, 307 U.S. at 179; Heller, 554
                  '                       \
U.S. at 625). Here, Plaintiffs contend that magazines holding more than ten rounds are commonly

possessed for self-defense Ld lawful purposes and, as such, the prohibition of the same would

impose a substantial burdei. In support of their contention, Plaintiffs note that such magazines



                                                               20
are lawful in 43 States and that there are approximately 133 million such magazines owned

throughout the Unite! States, representing almost half of all magazines. Plaintiffs also note that

two-thirds of semiautomatic rifles currently listed in Gun Digest, a popular gun magazine, hold

more than ten rounds rf ammunition. Plaintiff's Ex. 48.                                ·

       The government, in response, argues that because these large-capacity magazines are both

"dangerous and unusll" they are not entitled to Second Amendment protection. The government
                      I
cites statistics which iepresent that the vast majority of mass shootings involve the use of large

capacity magazines artd semi-automatic weapons. (ECF No. 31-2, "Allen Declaration" at , 22).

In addition, the govelent relies principally on the Fourth Circuit's decision in Kolbe v. Hogan,

849 F.3d 114, 135 (Jth Cir. 2017), which deviates from the Second, Ninth, and District of
                          I
Columbia Circuits, by holding that large capacity magazines are "among the arms that the Second
                          \
Amendment does not shield." In doing so, the Fourth Circuit disregarded the "common use" test
                          I
set forth in Heller and '[ts progeny and created a new test: "Are the banned assault weapons and

large-capacity magazijes 'like' 'M-16 rifles,' i.e., 'weapons that are most useful in military
                              I
                              I
service,' and thus outside the ambit of the Second Amendment?" Id. at 136 (quoting Heller, at 554
                              I
U.S. at 627). Framing         ~he inquiry this way, the Fourth Circuit concluded, "[b]ecause the banned
                              I
assault weapons and large-capacity magazines are clearly most useful in military service, we are
                              I


compelled by Heller td recognize that those weapons and magazines are not constitutionally

protected." Id. at 137.

       Contrary to the government's assertion, the Court finds Kolbe's inquiry to be at odds with

Heller's "common use" test, which explained that if a weapon is "typically possessed by law-

abiding citizens for lawful purposes," it cannot be a "dangerous or unus.ual weapon." Heller, 554

U.S. at 625, 627. In factl other circuits that have addressed this issue employ the "common use"



                                                     21
. test and conclude that large-capacity magazines are protected by the Second Amendment. See,

 e.g., New York State Rifle & Pistol Ass 'n v. Cuomo, 804 F.3d 242, 255-56 (2d Cir. 2015); Fyock

                        f
                        1




 II, 779 F.3d at 998;           el/er II, 670 F.3d at 1260-61. Guided by these decisions, the Court sees no

 reason to deviate fror employing the "common use" standard. In addition, under this standard,

 the Court is satisfied,\ based on the record presented, that magazines holding more than ten rounds

 are in common use and, therefore, entitled to Second Amendment protection. See Heller II, 670
                            \
 F.3d at 1261; Duncan, 265 F. Supp. 3d at 1116-17; Fyock I, 25 F. Supp. 3d at 1276.

        The   governni~nt contends that there is no evidence suggesting that large capacity
 magazines are posses!sed by law abiding citizens for lawful purposes. However, this argument

 fails for several reasls. First, courts are reluctant to engage in a "typical use" analysis, since
                                I
 "empirical evidence or lawful possession for lawful purposes [is] 'elusive." New York State Rifle
                                I
                                I
 & Pistol Ass 'n, 804 F.3d at 257 (citation omitted); see also Heller II, 670 F.3d at 1260-61. Instead,

 these circuits deem it Lore appropriate to assume common use and proceed to the s.econd step of
                                II

 the analysis, level of s~rutiny. See New York State Rifle & Pistol Ass 'n, 804 F.3d at 257; Heller
                                I
 II, 670 F .3d at 1260-61. Second, the government fails to acknowledge that it bears the burden of
                                    I
 demonstrating that the \.banned magazines are not in common use; noting the absence of evidence

 does not suffice. See )iyock I, 25 F. Supp. 3d at 1276.

         The LCM law                 ~s also consistent with this country's history and tradition of "imposing
 conditions and qualifiJations on the commercial sale of arms." Heller I, 554 U.S. at 626-27.
                                     I
 Several states began to impose restrictions on the capacity of magazines shortly after they became

 commercially available' in the early part of the century. 8 Further, until the 1980s and 1990s the




 8Although Plaintiffs co~ectly note that some of these early 20th century laws regulated
 automatic weapons, rat~er than semiautomatic weapons, those statutes nonetheless inform the
                                        I                    22                             ·
                                         \




                                         I
                         I
                         I
                         I




most commonly ownjd handgun in the United States was the revolver, which generally held six

rounds of ammunitioL (Defendants' Exhibit 103). Once production - and ownership - of

haiidguns with mag,nes holding more than ten rounds increased, two states and the federal

government soon resp0nded.

          The prohibitioj_era limitations on the number ofrounds a gun could fire without reloading

ranged from five to sJteen; five state laws restricted that number to ten rounds or fewer. Of the
                             I
states that currently   re~ulate magazine capacity, the majority of restrictions limit capacity to ten
rounds. See Heller II, 1670 F.3d at 1296 n.20 (Kavanaugh, J., dissenting) (noting that he would

remand to the District Court for analysis of "whether magazines with more than 10 rounds have
                             I
traditionally been bann¢d and are not in common use").
                                 I
                                 I

          In sum, based op the record presented, New Jersey's ban on magazines capable of holding

more than ten rounds iJplicates Second Amendment protections. As such, the Court proceeds to

step two, as outlined in Marzarrella, and considers whether the LCM law passes constitutional

muster.

Prong Two: Constitutional Scrutiny

          Having concludld that magazines fall within the purview of Second Amendment
                                     I
protections, the Court nekt assesses the LCM law under the appropriate standard of constitutional

scrutiny. Marzzarella,               114 F.3d at 95.
                                     \          .
                                                       Neither Heller nor McDonald explicitly prescribed the

appropriate standard of ~crutiny to review Second Amendment challenges. As such, the parties

predictably offer conflictlng standards of scrutiny upon which to review the present matter. The
                                         I
·government contends th~t intermediate scrutiny is appropriate since the law does not severely




Court's analysis in that th~y focused on the number of bullets that could be fired without
reloading, not the numbe ! of times the shooter needed to pull the trigger.
                                                            23
                     ----+-
                        I


                        I
burden the core right   L               bear arms. Plaintiffs, on the other hand, contend that strict scrutiny must

be applied, since the\right to bear arms is a fundamental constitutional right. Likening New
                            1




Jersey's LCM law to he District of Columbia handgun ban in Heller, Plaintiffs argue that strict

scrutiny should apply, ,since they contend that the law would prohibit an entire class of arms.

       In Marzzarella,, the Third Circuit faced a similar challenge in determining the appropriate
                                I




level of scrutiny to usr, in reviewing the constitutionality of a statute that generally prohibits

possession of a firearm with an obliterated serial number. 614 F.3d at 96-97. Like the First
           -                        I
Amendment right to frde                         spee~h, the Third Circuit explained that Second Amendment challenges
are susceptible to varyijg levels of scrutiny, depending on the severity of the burden the law places

on the Second      Amend~ent right.                       Id. at 97. Where the law in question severely limits the

possession of firearms, As was the case in Heller, strict scrutiny should apply. Id Ultimately, the
                                        \
Marzzarella court concluded that because the statute nevertheless "le[ft] a person free to possess
               •
                                        II
any otherwise lawful firearm he chooses - so long as it bears its original serial number,"
                                        I
intermediate scrutiny wa~ appropriate. Id. at 97.
                                            \
       Here, the Court lsees
                       I
                             no reason to stray from Marzzarella's reasoning.                           Contrary to

Plaintiffs' assertion, New\Jersey's LCM law does not prohibit the possession of"the quintessential

self-defense weapon," thl handgun, as was the case in Heller. 554 U.S. at 629. Nor does the
                                                II
prohibition of large capacilty magazines "effectively disarm individuals or substantially affect their
                                                \
ability to defend    themse~ves."                      Heller II, 670 F.3d at 1262.   As such, since the LCM law
                                                 I
                                                 I
nevertheless leaves law abiding citizens free to possess lawful firearms, albeit with five less rounds

per magazine, intermediat1 scrutiny is appropriate. See Marzzarella, 614 F.3d at 97. This is also

consistent with the majori1 of Circuit Courts that have considered similar restrictions on magazine

capacities and have, likewise, utilized intermediate scrutiny. See New York State Rifle & Pistol



                                                                    24
Ass 'n, 804 F.3d at 210-61; Fyock II, 779 F.3d at 998-99; Heller II, 670 F.3d at 1261-62; see also

Kolbe, 849 F.3d at 138 (assuming that large capacity magazines were protected by the Second

Amendment, the FoL Circuit would apply intermediate scrutiny).

       To survive    in~ermediate scrutiny, the government must demonstrate: (1) "a significant,
substantial, or impolt interest;" and (2) "a reasonable fit between that asserted interest and the
                        \                      .
challenged law, such that the law does not burden more conduct than is reasonably necessary."

Drake v. Filko, 724     ~3d 426, 436 (3d Cir. 2013) (citing Marzzarel/a, 614 F.3d at 98).         Put

differently, "a regulation that burdens a plaintiffs Second Amendment rights 'passes
                        \
constitutional muster if \1 is substantially related to the achievement of an important governmental

interest."' Kwong v. Bl\°mberg, 723 F .3d 160, 168 (2d Cir. 2013) (quoting Kachalsky v. Cnty. of

Westchester, 701 F.3d 81, 96 (2d Cir. 2012)). "When reviewing the constitutionality of statutes,

courts 'accord   s~bstantial\deference to the [legislature's] predictive judgments."' Drake, 724 F.3d
at 436-37 (quotmg Turne~\ Broad. Sys., Inc. v. FCC, 520 U.S. 180, 195 (1997)).

        It is well-establisned that "[t]he State of New Jersey has, undoubtedly, a significant,

substantial and important \interest in protecting its citizens' safety." Id. at 437 (quoting United
                            \
States v. Salerno, 481 U.S. i739, 745 (1987)). Here, the parties dispute whether New Jersey's LCM
                            \
law reasonably fits within this interest in safety. The government defends the constitutionality of

the LCM law, contending i\ seeks to prevent mass shootings, which is likely to advance public

safety interests. Plaintiffs   re~pond, contending that the proposed law would not be fruitful and, in
enforcing the law, would plJe law abiding citizens at a greater risk of danger.

        The Court finds  neit~er Allen nor Kleck provided a clear analysis based on the various
studies. Allen's analysis, bas~d on an NRA report, does not support with statistical reliability her

claim that individuals only Je an average of 2.2 or 2.3 bullets when using handguns in self-



                                                    25
defense. Similarly, the report relied on by Kleck used a poor sample, and he failed to explain why

the defensive gun te events in his report were cut in half one year later. However, the expert

testimony   establish~d that there is some delay associated with reloading, which may provide an
opportunity for potlntial victims to escape or for a bystander to intercede and somehow stop a

shooter.               \

       The LCM law places a minimal burden on lawful gun owners. The new law imposes no
                       I
new restrictions on the quantity of firearms, magazines or bullets an individual may possess. It

merely limits the la11 capacity of a single magazine. A gun owner preparing to fire more than

ten bullets in
                           I
                 self-de~ense
                                            .
                                   can legally purchase multiple magazines and fill them with ten bullets

each. The Court therlfore finds the new law imposes no significant burden, if any, on Plaintiffs'

second amendment ri1ht.

       The Court alsd notes that New Jersey, a densely populated urban state, has a particularly

strong local interest in regulating firearms. New Jersey, like other states with densely populated

areas (Massachusetts,\ New York, California, Connecticut, the District of Columbia), has

concluded that this resiriction on magazine capacity is necessary for public safety and this Court

will defer to that legislltive finding. See City of Los Angeles v..Alameda Books, Inc. , 535 U.S.

425, 438 (2002) (recoJuzing that "the Los Angeles City Council is in a better position than the

Judiciary to gather and        ~valuate data on local problems"); Heller I, 554 U.S. at 705 (Breyer, J.,
dissenting) (noting that "deference to legislative judgment seems particularly appropriate [with

regard to firearm legislation], where the judgment has been made by a local legislature with
  .                            I                .
particular knowledge of ~ocal problems and insight into appropriate local solutions").

Conclusion




                                                       26
                          I




        In sum, the CTrt finds that the government has enacted the LCM law in response to a

 growing concern over rass shootings and the law, based on the evidence presented, is reasonably

. tailored to accomplis                    that objective.            Plaintiffs challenge the ban since it will have "an

. inconsequential effect ln reducing the number of killed or injured victims in mass shootings."
                              \

 (Kleck Declaration at if\ 22). However, this contention fails to recognize that, under intermediate

 scrutiny, a regulation   n~ed not be perfect, but fit within the government's purpose.                          See Woollard
                              I
 v. Gallagher, 712 F.3d S65, 881-82 (4th Cir. 2013); see also Kachalsky, 701 F.3d at 100. As such,
                                  II                                                                     .


 simply because the cha11fnged ban does not completely solve a problem, here being mass shooting,
                                  1




 does not render it uncdnstitutional. See id. Because the Court is satisfied that the state has

 presented sufficient   evid~nce that demonstrates that the LCM law is reasonably tailored to achieve
                                       I

 their goal of reducing th~ number of casualties and fatalities in a mass shooting, and that it leaves
                                       I

 several options open for current LCM owners to retain their magazines and for purchasers to buy

 large amounts of ammunition, it passes constitutional muster. Therefore, Plaintiffs have failed to

 prove that they are likeli to succeed on the merits on their. Second Amendment claim. This is

     ·
 consistent wit           \ c·ircmt
             · h near1y ev~ry     · court to examme
                                                 · 1aws that reduce 1arge magazine
                                                                               · capacity
                                                                                      · to-
                                           I
 hold no more than ten rounds, all of which have found these laws constitutional. See Kolbe, 849

 F .3d at 140-41; Friedmj v. City of Highland Park, 784 F.3d 406, 411-12 (7th Cir. 2015); New

 York State Rifle & Pistol                 ts
                                           I
                                                        'n, 804 F.3d at 264; Fyock II, 779 F.3d at 1000-01 ; Heller II, 670 F.3d

 at 1262-64. But see Duncan JI, 2018 WL 3433828.
                                            \
 2. Equal Protection                           \

        Plaintiffs next       ar~ue that the                       LCM law violates the Equal Protection Clause of the
                                                I
 Fourteenth Amendment, since it treats active and retired law enforcement officers differently than

 other individuals. The           Eq~ Protection Clause guarantees that "[n]o State shall ... deny to any
                                                I
                                                I                          27

                                                   I
                                                    \
 person within its jurisdiction the equal protection of the laws." U.S. Const. amend. XIV § 1. "This

 is essentially a directiln that all persons similarly situated should be treated alike." Shuman v.

 Penn Manor Sch. Dist., 422 F.3d 141, 151 (3d Cir. 2005) (City of Cleburne v. Cleburne Living

 Ctr., 473 U.S. 432, 431 (1985)). "The general rule is that legislation is presumed to be valid and

 will be sustained if the rassification drawn by the statute is rationally related to a legitimate state

 interest." City of Clebunne, 473 U.S. at 440. 9                                                     .


         Here, Plaintiffs \challenge the validity of New Jersey's LCM law and bring this equal

 protection claim on a   '~1class of one" theory. Under a "class of one" claim, the plaintiff must
                          iI
 demonstrate that: "I) it has been intentionally treated differently from others similarly situated,'

 and 2) 'there is no ratital basis for the difference in treatment."' Highway Materials, Inc. v.

 Whitemarsh Twp., 386 \· App'x 251, 259 (3d Cir. 2010) (quoting Vil/. of Willowbrook v. Olech,

 528 U.S. 562, 564 (200q)). As such, the Court first considers whether the Plaintiffs have been

· treated differently from Jimilarly situated individuals and, if so, whether there is a rational basis

.for the differential treatjent.

         Turning to the fiLt issue, the Court finds that Plaintiffs have not be not been treated

 differently from others sililarly situated. "[R]etired police officers possess a unique combination

 of training and experiencl related to firearms[,]" not commonly possessed by the general public.

 Kolbe, 813 F.3d at 185 (ciling Shew v. Malloy, 994 F. Supp. 2d 234, 252 (D. Conn. 2014); Pineiro

 v. Gemme, 937 F. Supp. 2r 161, 176 (D. Mass. 2013)). In New Jersey, the Attorney General has

                              I

                              I
                              I
 9
   It should be noted that Plaintiffs argue that the Court should apply a heightened level of scrutiny,
 since the LCM law impl~cates fundamental rights protected under the Second Amendment.
 However, because the Cour has already determined that the Plaintiffs' Second Amendment claim
 fails, their equal protectio~ claim is subject to rational basis review. See Kwong v. Bloomberg,
 723 F.3d 160, 169-70 (2d crir. 2013); Hightower v. City of Boston, 693 F.3d 61, 83 (1st Cir. 2012)
 ("Given that the Second Amendment challenge fails, the equal protection claim is subject to
 rational basis review").
                                                   28
issued guidelines dictating the semi-annual firearms requalification standards for state law
                \   .                                                                       .

enforcement officers, "to ensure the safety of law enforcement officers as well as promote the

public safety   aid ensure a high level of public confidence in the competence and integrity of our
law enforcemJt personnel in the performance of their official functions." Semi-Annual Firearms

Qualification at Requalification Standards for NJ. Law Enforcement (June 2003 ), available at

http://www.state\nj.us/lps/dcj/pdfs/dcj-firearms. pdf. These qualifications apply to both active and

retired law enfotement officers. Id. ; see also Stanton Declaration at 1111 17-18. However, no
                        I
similar requiremebts are imposed on regular law abiding individuals. Second, as the Kolbe court

recognized, "poliL officers are instilled with what might be called an unusual ethos of public

service," and are       e~pected to act in the public's interest, which does not apply to the public at large.
                     \
813 F .3d at 186-8~,·· Finally, "retired police officers face special threats that private citizens do

not," such as from          ~ast criminals that they have arrested." Id.   at 187 (citing H.R. Rep. 108-560, at

4 (2004)). In additiL, to the extent Plaintiffs complain of the disparate treatment between retired

o ffi1cers and mi·1·1tary\ veterans, there 1s
                                           · no ev1·dence to suggest that mi·1·1tary veterans· receive
                                                                                                   ·

equivalent training. \rn fact, the government notes that "the firearms training military recruits

receive is vastly different than what is required of recruits in the police academy" and "military

recruits generally reJive very little, if any handgun training." (Stanton Declaration at 111122-23).
                      \
        In sum, given tr extensive and stringent training that law enforcement officers receive, in

addition to the unique circumstances that come with being a police officer, they are not similarly

situated to other New Arsey citizens. As such, Plaintiffs' equal protection claim fails. See Plyler
                                 \
v. Doe, 457 U.S. 202, 216 (1982) ("Dissimilar treatment of dissimilarly situated persons does not
                                 \
violate equal protection.\'). Therefore, since Plaintiffs' fail to establish a prima facie Fourteenth

Amendment claim, they are unlikely to succeed on the merits of this claim.



                                                          29
                  I
                    \

                    I
3. Unconstitutionhl Taking

       Finally,   Pi~ntiffs challenge the LCM law on the basis that it constitutes a unconstitutional
                        \
governmental   tak~ng,                   under the Fifth and Fourteenth Amendments, since they are required to
                        I
dispossess themselves of these magazines or modify them to accept no more than ten rounds. In
                            \
either case, Plaintiffs claim the LCM law deprives them of the beneficial use of their fifteen round
     .     .h \       . . .             .
magazmes, wit out rece1vmgJust compensation.
                                I

       The Takint Clause, as incorporated against the states by the Fourteenth Amendment,

guarantees that no "private property shall be taken for public use, without just compensation." U.S.

Const. amend. V.                t   I
                                    I
                                        physical taking occurs "[w]hen the government physically takes possession

of an interest in pro\perty for some public purpose." Tahoe-Sierra Pres. Council, Inc. v. Tahoe

Reg 'l Planning Agency, 535 U.S. 302, 322 (2002). Where no physical dispossession of property

occurs, a regulatioj may nevertheless be deemed a "regulatory taking" if considered overly

burdensome.    Penns~lvania Coal Co. v. Mahon, 260 U.S. 393, 415 (1922).
       "[T]wo guidelines" inform the Supreme Court's regulatory takings jurisprudence." Murr

v. Wisconsin, 137 S.                    \ct. 1933, 1942 (2017).   "First, 'with certain qualifications ... a regulation

which "denies all ec,nomically beneficial or productive use of land" will require compensation

under the Takings Clause."' Id. (quoting Palazzolo v. Rhode Island, 533 U.S. 606, 617 (2001)).

Additionally, where a regulation does not deprive the owner of all economically beneficial use,

courts assess "'complex of factors,' including (l) the economic impact of the regulation on the

claimant; (2) the exteL to which the regulation has interfered with distinct investment-backed
                                         \               .

expectations; and (3) the character of the governmental action." Id. at 1943 (quoting Palazzolo,

533 U.S. at 617).




                                                                   30
          Under the pol,foe power doctrine, the government may pass regulations to "protect the

general health, safety Ld welfare of its citizens[,]" without having to recompense the aggrieved.

Akins v. United Statesl 82 Fed. Cl. 619, 622 (2008) (quoting Amerisource Corp. v. United States,
                         '\
75 Fed. Cl. 743, 747 (2007)). This is because,

          A prohibition 1imply upon the use of property for purposes that are declared, by
          valid legislatio~, to be injurious to the health, morals, or safety of the community,
          cannot, in any just sense, be deemed a taking or an appropriation of property for
          the public benefit. Such legislation does not disturb the owner in the control or use
          of his property ~or lawful purposes, nor restrict his right to.dispose of it, but is only
          a declaration bX the state that its use by any one, for certain forbidden purposes, is
          prejudicial to tHe public interests
                              I
                              I
Mug/er v. Kansas, 123 U.S. 623, 668-69 (1887). A state's power to legislate that which is injurious

to the. health, morals, lr safety of the community, however, "cannot serve as a touchstone to

distinguish regulatory .Lkings' - which require compensation - from regulatory deprivations that

do not require compenlation." Lucas v. South Carolina Coastal Council, 505 U.S. 1003, 1026

(1992).                           I
          The Court notes a recent case from the Southern District of California, which declined to

apply the police power doctrine to a similar regulation, finding the state's classification of LCMs

as a nuisance to be "duJious" because "[g]uns in general are not 'deleterious devices or products

or obnoxious waste      mat~rials."'          Duncan I, 265 F. Supp. 3d at 1137 (quoting Staples v. United

                                  b
States, 511 U.S. 600, 61 (1994)). That decision held "the Takings Clause prevents [California]

from compelling the phylical dispossession of ... lawfully acquired private property [(magazines

over 10 rounds)] without just compensation." Id at 1138.

          There are clear distinctions between the statute considered in Duncan and the one at issue

here. As the court recognized,
                                      I

                  Section 3J3 l 0(d) provides three options for dispossession. First, a
                  person  mat "remove the large-capacity magazine from the State" §

                                                          31

                                      I
                                          I
                      32310(d)(l ). Second, a person may "sell the large-capacity
                      magazine to a licensed firearm dealer." § 3231 O(d)(2). Third, a
                      person may "surrender the large-capacity magazine to a law
                      enforcement agency for destruction.
I

IJd. at 1110. This the court found deprived gun owners "not just of the use of their property, but of

~ossession, one of the most essential sticks in the bundle of property rights."
              Two provisions of the New Jersey law at issue here remedy the Duncan court's concern.

first, section five permits gun owners to permanently modify their magazines "to accept 10 rounds
I

br less." L. 2018, ch. 39, § 5. Second, section seven-which applies to magazines that cannot be

~odified and to guns which do not accept the smaller magazines - permits gun owners to register
~eir firearms.         L. 2018, c. 39, § 7. These avenues, unlike the California statute, ensure that gun

lwners who wish to keep their magazines may do so, provided they bring them into compliance
    I



lith the new law. As such, New Jersey is not imposing a regulation that goes "too far," nor is it

~ermanently depriving anyone of their property. The Court finds Plaintiffs' Taking Clause fails
\ecause the statute provides property owners with an avenue to comply with the law without

1orfeiting their property.

    I         For the reasons discussed above, Plaintiffs have failed to demonstrate a' likelihood of

,uccess regarding their takings claim.

Iii. Irreparable Iniury, Balance of Hardships, Public Interest




        I
1
        f Although there is no need to address the irreparable harm prong, it is noteworthy that the Court
does not find same, the gun owners still possess the right to own a weapon without any numerical

                                                       32
granting preliminary relief will not result in even greater harm to the non-moving party; and (3)

that the public ijterest favors injunctive relief.
                  I


                                                ORDER


        Having darefully reviewed and taken into consideration the submissions of the parties, as

well as the arglents and exhibits therein presented, and the testimony adduced; for good cause
                  I
shown, and for all of the foregoing reasons,
                  I


        IT IS on lhis l
                  I
                           ~    day of September, 2018,
                  I
ORDERED that !Plaintiffs' Motion for Preliminary Injunction be and hereby is DENIED.




                                                 PETER G. SHERIDAN, U.S.D.J.




 limit on the quJtity of bullets and magazines one can own. There is no evidence this regulation
 on the capacity df the magazine places any burden on Plaintiffs' Second Amendment right.
                                                     33
                              CERTIFICATE OF SERVICE
Case Name:       Virginia Duncan, et al. v.           Case No.:     17-cv-1017-BEN-JLB
                 Xavier Becerra

I hereby certify that on October 26, 2018, I electronically filed the following documents with the
Clerk of the Court by using the CM/ECF system:
DEFENDANT’S NOTICE OF SUPPLEMENTAL AUTHORITY
I certify that all participants in the case are registered CM/ECF users and that service will be
accomplished by the CM/ECF system.
I declare under penalty of perjury under the laws of the State of California the foregoing is true
and correct and that this declaration was executed on October 26, 2018, at Los Angeles,
California.


                Colby Luong                                       /s/ Colby Luong
                 Declarant                                            Signature

SA2017107272
63009678.docx
